         Case 1:20-cv-11045-GBD-SDA Document 19 Filed 04/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                4/15/2021
    Peter Rodriguez,

                                     Plaintiff,
                                                                 1:20-cv-11045 (GBD) (SDA)
                       -against-
                                                                 ORDER
    City of New York et al.,

                                     Defendants.


STEWART D. AARON, United States Magistrate Judge:

          Following a telephone conference with Plaintiff and Defendant City of New York (the

“City”), it is hereby Ordered as follows:

          1. As Plaintiff indicated that he has been transferred to Northern Infirmary Command

              (“NIC”) and has submitted a Notice of Change of Address that has not yet been filed

              on the docket, the Clerk of Court is respectfully requested to update Plaintiff’s address

              on the docket to the address for NIC set forth in the Affidavit of Service at ECF No.

              18. 1

          2. The deadline for Defendant Bradshaw to respond to the Complaint is extended until

              May 19, 2021.

          3. On June 10, 2021, no later than 5:00 p.m., the City shall file a joint letter regarding the

              status of discovery.

          4. The parties are directed to appear for a telephone conference in this action on Friday,

              June 11, 2021 at 10:00 a.m.


1
 Despite the Court’s direction during the telephone conference, the City need not file any further letter
regarding Plaintiff’s current address.
     Case 1:20-cv-11045-GBD-SDA Document 19 Filed 04/15/21 Page 2 of 2




              a. IT IS HEREBY ORDERED that the Warden or other official in charge of the NIC

                 produce plaintiff Peter Rodriguez, NYSID: 09839298P, B&C No. 3491603090,

                 at the above date and time, to a suitable location within the NIC that is

                 equipped with a telephone, for the purpose of participating in a conference

                 with the Court and Defendants’ counsel. If the scheduled time and date

                 presents a hardship, the Warden or the Warden’s designee should promptly

                 inform Chambers by calling Courtroom Deputy Katherine Lopez at (212) 805-

                 0274.

              b. Defendants’ counsel must: (1) send this Order to the Warden immediately; (2)

                 contact NIC to arrange the call and determine the telephone number at which

                 Plaintiff will be reachable at the above time and date; and (3) at the scheduled

                 time, call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745

                 with Plaintiff on the line.

     5. The City shall serve a copy of this Order on Plaintiff at his current address.

SO ORDERED.

DATED:        New York, New York
              April 15, 2021

                                               ______________________________
                                               STEWART D. AARON
                                               United States Magistrate Judge




                                               2
